Citation Nr: 9916673	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic skin disorders 
of the feet, currently diagnosed as onychomycosis and tinea 
pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to December 1943.  This matter comes to the Board of 
Veterans' Appeals (Board) from Department of Veterans Affairs 
(VA) Waco Regional Office (RO) rating decisions which denied 
service connection for bilateral foot fungus.  In November 
1998, the case was remanded to the RO for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran experienced foot and toe problems during 
active service, but he is not shown to have received any 
medical treatment for a dermatological or fungal foot or toe 
disability during service or for many years thereafter.

2.  Neither onychomycosis nor tinea pedis were evident during 
active service or for many years thereafter; the evidence of 
record does not demonstrate that any skin disorder of the 
feet, currently diagnosed as onychomycosis and tinea pedis, 
are related to his active service or any symptoms which he 
experienced therein.


CONCLUSION OF LAW

Onychomycosis or tinea pedis were neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record indicates that the veteran's claim of 
service connection for chronic skin disorders of the feet is 
well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  In this regard, the 
Board notes that all available pertinent records have been 
obtained and associated with his claims folder.  On review of 
such material, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records do not reveal any 
report or clinical finding of the presence of pertinent 
symptoms and/or chronic dermatological or fungal disabilities 
involving his feet.  The records reveal that his active 
service period included service in England and Africa; he is 
shown to have incurred a chronic orthopedic disability 
involving his left knee for which he is service-connected, 
but which is not pertinent to the instant appeal.  No 
reference with regard to the presence of any skin disorder 
was made during extensive in-service medical examination and 
hospital treatment in 1943 relative to his left knee 
disability.

The veteran has been service-connected for a left knee 
disability since December 1943.  He did not indicate the 
presence of any foot symptomatology at the time of his 
initial application for VA disability compensation or 
pension, in subsequent claims for increased compensation and 
other communications with VA until the May 1995 claim of 
service connection for bilateral foot fungus (at which time 
he suggested that he incurred bilateral foot fungus during 
World War II).  On numerous VA medical examinations after 
service separation, he never once complained about or 
mentioned the presence of any foot fungus condition or 
dermatological symptomatology.

The first post service clinical evidence showing the presence 
of a skin disorder involving the feet and toenails consists 
of VA outpatient treatment records in January 1992, at which 
time onychomycosis of all toenails was diagnosed.  The 
veteran received frequent VA outpatient treatment for his 
dermatological problems involving the feet and toenails 
between January 1992 (when onychomycosis was initially 
diagnosed) and March 1998.  

By May 1995 letter, an in-service friend of the veteran 
indicated that the veteran was "detained" in the barracks 
for several weeks during service in England because of "foot 
problems," apparently consisting of foot fungus.  
Reportedly, he also experienced the same problems with the 
feet during service in North Africa.

In December 1995, the veteran submitted a photocopy of what 
appears to be his diary from service, showing several entries 
regarding the presence of recurrent foot and toenail 
problems.  A September 1942 entry indicates that he was 
treated for "athletes foot"; in October 1942, he wondered 
if his foot would ever heal up; later in October 1942, he 
wrote that his "toe infection" was still bothering him, and 
that he may be confined to barracks because of his feet, as 
they were painful.  

On VA medical examination in October 1997, the veteran 
indicated that he developed dermatitis of both feet and all 
toenails during service in 1942, reportedly consisting of 
cracking, fissuring, and infections.  Reportedly, he 
experienced problems with his feet, gradually increasing in 
severity over the years, since active service.  On 
examination, onychomycosis with mild tinea pedis was 
diagnosed.  

On VA medical reexamination in January 1998, the examiner 
indicated that the veteran had thickened, yellow, crumbly 
degenerative changes in all toes and slight erythema and 
scaling between the fourth and fifth toes of each foot, 
diagnosed as onychomycosis and tinea pedis, bilaterally; the 
examiner indicated that a review of the medical record 
revealed no evidence that such symptoms were treated during 
active service, but that he did have changes involving the 
toes currently, and if they did occur on active duty they are 
connected.

At an August 1998 video conference hearing, the veteran 
testified that he initially experienced cracking, bleeding, 
and itching of the skin on his feet during active service, 
believing that the onset of such problems was related to poor 
sanitary conditions existing at that time.  Reportedly, he 
received medical treatment for his feet in service, 
consisting of soaking the feet in potassium permanganate; 
this reportedly did not solve the problem.  He indicated that 
he has experienced recurrent dermatological problems 
involving the feet since active service, observing that the 
nature of his symptoms in service and thereafter has been the 
same; he denied receiving medical treatment for his feet 
between the time of service separation and 1992.  At that 
hearing, the veteran's friend testified that he had known him 
for about 15 years and had observed his recurrent foot 
problems during the entire period, and his spouse indicated 
that they have been married since 1945, and that soon after 
they married, she learned that he contracted foot fungus 
during service in England.  She indicated that his toenails 
are "extremely thick" and his feet are painful on prolonged 
walking.

On VA medical examination in December 1998, including the 
examiner's review of the claims file, the veteran indicated 
that his foot problems had their onset during active service 
in England due to poor sanitation, noting that he experienced 
"constant" symptoms since that time.  On examination, 
onychomycosis with possible tinea pedis was diagnosed.  The 
examiner indicated that he was unable to find evidence of the 
veteran's current disability in service, and noted that 
onychomycosis and tinea pedis are very common in the 
veteran's age group; he expressed the belief that the 
veteran's onychomycosis and tinea pedis were not related to 
service, as he was unable to find evidence that it was 
present in service; he concluded that the condition becomes 
more common in the elderly population.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.  

In applying the above legal criteria to the facts in the 
instant case, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for skin disorders of the feet, currently 
diagnosed as onychomycosis and tinea pedis.  He contends that 
his current skin problems involving the feet developed as a 
result of poor sanitary conditions during active service and 
he submitted photocopies of apparent in-service diary 
entries, showing that he did experience symptoms relative to 
the feet during service; lay evidence from his spouse and 
friends confirms that he experienced skin problems of the 
feet during active service and thereafter.  

Where the issue is factual in nature, i.e., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  In this case, although the 
veteran's claim is found by the Board to be well grounded 
based on his assertions, as well as those of his spouse and 
friend, as they are competent to state that he experienced 
symptoms in service and still experiences them today, 
contemporaneous medical evidence does not support his 
contention that chronic skin disorders of the feet, diagnosed 
as onychomycosis and tinea pedis, developed during active 
service.  His September 1942 diary entry that he had 
"athlete's foot" does not amount to competent evidence that 
his current foot problems are of in-service origin as the 
veteran is not show to have any specialized medical knowledge 
or expertise sufficient to diagnose such a condition.  See 
Espiritu v. Derwinski,
2 Vet. App. 492 (1992) (lay witness is not capable of opining 
as to medical causation).  His service medical records and 
outpatient treatment records prior to January 1992 do not 
reveal any evidence of the presence of any skin disorders 
involving the feet (of service origin or otherwise).  
Unavailability of any clinical evidence documenting treatment 
before 1992 was confirmed by the veteran at his August 1998 
hearing, at which time he testified that he did not receive 
medical treatment for his dermatological problems prior to 
that time.

In this case, the first report of the presence of any skin 
disorder of the feet of service origin was made by the 
veteran in conjunction with his service connection claim in 
May 1995.  Although his contention is corroborated by his 
spouse and friends, as discussed above, such contentions are 
unsupported by contemporaneous clinical findings; while he is 
shown to have received frequent medical treatment for 
onychomycosis and tinea pedis since 1992, the medical 
evidence documenting such treatment does not suggest that 
there is an etiological link between active service and/or 
any symptomatology experienced in 1942 and the onychomycosis 
and tinea pedis initially shown by competent medical evidence 
to be present approximately 50 years later.

While the lay assertions with regard to the sequence of 
events leading to his current onychomycosis and tinea pedis 
are presumed truthful as regards the matter of well-
groundedness of the claim, the Board finds far more 
persuasive and probative the contemporaneous service medical 
records which do not reveal any evidence of symptomatology 
resembling the veteran's current onychomycosis and tinea 
pedis.  Most importantly, a VA physician opined in December 
1998, on contemporaneous examination and a review of the 
claims file, that the veteran's onychomycosis and tinea pedis 
were unrelated to active service.  The Board stresses that no 
pertinent report or clinical finding were indicated during 
his frequent and extensive treatment and on medical 
examinations between the time of service separation in 1943 
and 1992.  

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that his 
onychomycosis or tinea pedis are related to any combat 
service; thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
inapplicable to the facts in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is decidedly not the case in this 
instance where the weight of the evidence is against the 
claim.

ORDER

Service connection for onychomycosis and tinea pedis is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

